Opinion of the court delivered by
Tompkins, J.
Smales commenced his action on a bond by petition and summons against Casey. Casey pleaded that the was fraudulently obtained, and proceeding to state the fraudulent conduct of Smales, charged that the consideration of the bond was a negro man slave pub-^7 exPose<i to sale by Smales to the highest bidder, and to induce others to bid for said slave, said Smales did him*78self bid five hundred dollars for him, that the slave was at the tim.e afflicted with a disease which could not be discovered by outward appearances, and that Smales well knew it, and that he, Casey, deceived by the sound appearance of the slave, and the conduct of Smales did bid for the negro the sum of money to secure the payment of which this bond was given. Casey also alleged that he offered to return the negro slave. The plaintiff demurred to this plea and the circuit court having sustained the murrer Casey appeals to this court to reverse the ment of that court. Here it is alleged in the plea that the slave was unsound, that the unsoundness was of a character not to be discovered by outward appearances, that this was well known to Smales the vendor, and that order to deceive others and induce them to bid, he did bid himself &c. All this is well pleaded and the demurrer then admits the truth of the plea. The demurrer to this plea ought then in our opinion to have been overruled. The judgment of the circuit court is therefore reversed and the cause remanded.